Citation Nr: 0948047	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hand 
arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to October 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In July 2007, this matter was remanded for further 
development to include a VA examination.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if any action on 
his part is required.


REMAND

The July 2007 Board remand noted the Veteran's degenerative 
changes in his hands.  The remand also noted the October 2005 
letter from Dr. J.D.B., II, indicating that the Veteran has 
arthritis of his hands and that such disability was 
aggravated by his heavy use of a jackhammer in service.  
Because the opinion did not provide further rationale, 
(although it specifically indicated that the hand arthritis 
was related to the Veteran's military service), the Board 
concluded a VA examination was warranted under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner was to 
determine the nature and likely etiology of his bilateral 
hand disability, and to specifically comment on whether the 
medical record presented a basis for finding that it was at 
least as likely as not (a 50% or better probability) that 
such disability was incurred in, or aggravated by the 
Veteran's service.

On September 2007 VA examination, the examiner reviewed the 
claims file and noted that the Veteran complained of pain and 
tenderness over his basil thumb joints (bilaterally).  X-rays 
of both hands revealed arthritis and such was diagnosed.  The 
examiner opined:

"Any relationship with the arthritis to his hands due 
to his over repetitive use in the service of almost 40 
years ago is speculative."

The Board notes that this opinion did not include a rationale 
for its conclusion and is therefore insufficiently responsive 
to the July 2007 remand instructions (and inadequate).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).

Because action ordered in the Board's July 2007 Remand was 
not completed, this matter must be remanded, once again, for 
more complete development and adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  Compliance with the 
Board's remand instructions is not a discretionary matter.  
The RO should be well aware by now that when the Board fails 
to return a case to the RO for completion of actions ordered 
in a remand that were not completed, and the Board's decision 
is appealed, the Court (either by endorsement of a Joint 
Motion by the parties or by Memorandum Decision vacating the 
Board's decision) routinely, under the Stegall precedent, 
returns the case to the Board for completion of the action 
the Board sought in the remand.

Accordingly, the case is REMANDED for the following:

1.  The RO should return the Veteran's 
claims folder to the VA orthopedist who 
conducted the September 2007 VA 
examination for review and a more complete 
opinion regarding the likely etiology of 
the Veteran's bilateral hand arthritis, 
that is, whether the medical record 
presents a basis for finding that it is at 
least as likely as not (a 50 % or better 
probability) that such disability was 
incurred during the Veteran's service, 
including as due to his heavy use of a 
jackhammer therein.  The examiner must 
explain the rationale for the opinion 
given.  The opinion should expressly 
indicate the most likely cause of the 
Veteran's hand arthritis based on the 
factual evidence of record, and should 
include comment on the October 2005 
opinion by Dr. J.D.B.II.  (If the 
September 2007 orthopedist is no longer 
employed by VA or is otherwise unavailable 
to provide the opinion sought, the claims 
file should be forwarded to another VA 
orthopedist for review and the opinion 
sought.)

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

